                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

AIMEE HOLDRIDGE                                                       CIVIL ACTION

VERSUS                                                                NO. 19-37-SDD-RLB

ESTEE LAUDER COMPANIES, INC.

                                             ORDER

       Before the Court is Defendant’s Motion to Compel Rule 35 Examination of Plaintiff. (R.

Doc. 24). The motion is opposed. (R. Doc. 28). Defendant filed a reply. (R. Doc. 35).

       This is an employment discrimination action in which Aimee Holdridge (“Plaintiff”)

alleges that she suffers “from severe acute stress disorder, anxiety, and depression” as a result of

an assault and battery by her former boyfriend, and was denied reasonable accommodations with

respect to her alleged disability from her former employer Estee Lauder Companies, Inc.

(“Defendant”). (R. Doc. 1-1 at 4). Plaintiff also alleges that she was subject to sexual

discrimination and harassment while employed with Defendant. (R. Doc 1-1 at 4). Plaintiff

alleges that she has suffered, among other things, “mental anguish, psychological damages,

humiliation and embarrassment, [and] severe and extreme emotional distress.” (R. Doc. 1-1 at 6-

7). Defendant removed the action on January 18, 2019. (R. Doc. 1).

       Defendant now seeks an order pursuant to Rule 37(a)(3)(C) of the Federal Rules of Civil

Procedure compelling Plaintiff to submit to a Rule 35 psychological examination by Dr. Gina

Manguno-Mire. Defendant also seeks recovery of reasonable expenses, including attorney’s

fees, incurred in making the instant motion pursuant to Rule 37(a)(5)(A).

       Because there is currently no Rule 35 order in this action, there is no basis under Rule 37

for compelling compliance with a Rule 35 order or awarding expenses. See Bruce v. Baywater
Drilling, L.L.C., No. 16-168-JWD-RLB, 2016 WL 3149719, at *2 (M.D. La. June 3, 2016).

Accordingly, the motion is denied to the extent it seeks any relief under Rule 37, including an

award of expenses. The Court will consider the motion, however, for the purposes of

determining whether Defendant has established good cause for the issuance of a Rule 35 order.

See id. at *3-4.

        Most of the parties’ briefing discusses their correspondence and agreements leading up to

an independent medical examination (“IME”) by Dr. John Thompson and whether and to what

extent Defendant properly identified Dr. Manguno-Mire as a psychologist who would perform

certain testing during the IME. On October 2, 2019, Defendant sent a letter requesting the IME

by Dr. Thompson and providing that the examination “shall involve only oral questioning by Dr.

Thompson and, at Dr. Thompson’s option, the administration of the psychometric test known as

the Minnesota Multiphasic Personality Inventory-2 (MMPI-2). (R. Doc. 28-3). The letter did not

identify a second examiner. On October 11, 2019, defense counsel informed Plaintiff’s counsel

that the “psychological testing portion” of the IME would be done by a different doctor

identified as Dr. Ramussen. (R. Doc. 24-9 at 3-4). Plaintiff’s counsel immediately questioned

the reasonableness of two separate IMEs on two separate days. (R. Doc. 24-9 at 3). On October

16, 2019, defense counsel informed Plaintiff’s counsel that “Dr. Thompson is requiring another

doctor [to] conduct a test for PTSD” and states, with no explanation, that this procedure is “not

overreaching.” (R. Doc. 24-9 at 3). On October 18, 2019, defense counsel provided a copy of

Dr. Manguno-Mire’s CV. (R. Doc. 28-7 at 2; see R. Doc. 24-8).

        Plaintiff’s counsel appropriately notes that by this time, defendant has requested an IME

by three different providers. (R. Doc. 28 at 4). On October 22, 2018, Plaintiff’s counsel only

agreed to proceed with an IME by Dr. Thompson. (R. Doc. 28-7 at 1).
       Plaintiff represents that on October 23, 2019, she traveled from Lafayette, Louisiana to

New Orleans, Louisiana to participate in an examination by Dr. Thompson. (R. Doc. 28-8).

Plaintiff represents that the examination lasted almost five hours; that Dr. Thompson questioned

Plaintiff about her personal and social history, educational and work history, and medical

history; that Plaintiff took a Minnesota Multiphasic Personality Inventiory-2 test, which

consisted of approximately six hundred (600) questions; and that Plaintiff declined to undergo

further examination by another psychologist. (R. Doc. 28-8).

       In support of the instant motion, Defendant asserts that while Plaintiff “submitted to

psychological testing” she “refused to allow anyone to take her medical history as part of the

testing contending that her counsel instructed [her] not to speak to anyone other than Dr.

Thompson at the IME.” (R. Doc. 24-1 at 2). Defendant now seeks to have Plaintiff submit to an

approximately 30 minute “clinical psychological interview including a personal and social

history, educational and work history, medical history (including psychiatric history)” by Dr.

Manguno-Mire at Tulane University, New Orleans, Louisiana. (R. Doc. 24-1 at 6). In

opposition, Plaintiff asserts that she already has been subjected to an examination on the

foregoing topics and that she has provided her “medical history” to Defendants in the form of

medical records. (R. Doc. 28 at 6). In reply, Defendant asserts that “Dr. Thompson has indicated

that, for Dr. Manguno-Mire to interpret the results of the MMPI-2, she needed to take a history

as well.” (R. Doc. 35 at 2).

       Federal Rule of Civil Procedure 35 provides that the “court where the action is pending

may order a party whose mental or physical condition—including blood group—is in

controversy to submit to a physical or mental examination by a suitably licensed or certified

examiner.” Fed. R. Civ. P. 35(a)(1). Such an order may be issued “only on motion for good
cause and on notice to all parties and the person to be examined” and “must specify the time,

place, manner, conditions, and scope of the examination, as well as the person or persons who

will perform it.” Fed. R. Civ. P. 35(a)(2). A plaintiff places his or her physical or mental

condition “in controversy” by pleading he or she has sustained a physical injury through the

negligence of the defendant. See Schlagenhauf v. Holder, 379 U.S. 104, 119 (1964). “The

decision as to whether or not to order an independent medical examination under Rule 35(a) rests

in the court’s sound discretion.” Glaze v Bud's Boat Rental, Inc., No. 93-1334, 1993 WL 441890,

*1 (E.D. La. Oct. 21, 1993). Furthermore, “[a]lthough Rule 35 examinations may be ordered

‘only on motion for good cause shown,’ and use of the rule to compel such examinations is not

unfettered, Rule 35(a) generally has been construed liberally in favor of granting discovery.”

Grossie v. Fla. Marine Transporters, Inc., No. 04-0699, 2006 WL 2547047, at *2 (W.D. La.

Aug. 31, 2006).

        Defendant does not explain why the interpretation of the MMPI-2 requires a “history” to

be conducted by a separate psychologist.1 Dr. Manguno-Mire explains in a declaration,

however, that the “MMPI-2 is a clinical assessment tool used by mental health professionals to

assist in interpreting symptoms, response style, and as an aid in the diagnosis of mental health

disorders” and that she completes “a developmental history/interview with evaluees/responses”

for the purposes of reliability and validly interpreting the MMPI-2. (R. Doc. 24-10). While it

remains unclear why Dr. Thompson is unqualified to conduct “a developmental


1
  In another action, this Court ordered a Rule 35 examination by Dr. Thompson to “include any questioning and tests
that comprise the proposed clinical psychiatric interview and mental status examination by Dr. Thompson that are
necessary to reach an opinion about the Plaintiff's mental condition before, during and after her employment with
Defendant, the extent of the emotional trauma, if any, she has suffered, whether she continues to suffer any
emotional trauma, potential causes of such emotional trauma unrelated to the incidents alleged against Defendant,
and whether and to what extent any such emotional trauma may have affected her ability to mitigate her damages.
Any non-invasive tests and historical questioning consistent with the scope of the exam as ordered may be
conducted.” Terry v. Promise Hosp. of Ascension, Inc., No. 13-128, 2014 WL 1239397, at *4 (M.D. La. Mar. 25,
2014).
history/interview” for the purpose of interpreting the MMPI-2, which he apparently administered

to Plaintiff, there appears to be no dispute that Dr. Manguno-Mire is qualified for these purposes.

       Having considered the record and arguments of the parties, the Court finds good cause

under Rule 35 to require this limited mental examination to proceed. The mental examination

sought by Defendants to be conducted by Dr. Manguno-Mire does not appear to be duplicative or

cumulative of the examination conducted by Dr. Thompson. Furthermore, Plaintiff does not

challenge that Dr. Manguno-Mire is a “suitably licensed or certified examiner” as contemplated

by Rule 35.

       The record indicates, however, that defense counsel was less than clear in explaining to

Plaintiff’s counsel that Dr. Manguno-Mire would only conduct a separate “developmental

history/interview” of Plaintiff should Dr. Thompson choose to administer the MMPI-2 during his

examination. Defendant did not obtain a Rule 35 order with respect to the IME, and the Court

finds no basis to subject Plaintiff to sanctions for not agreeing to submit to an examination by Dr.

Manguno-Mire in the absence of a court order. Furthermore, Plaintiff has already incurred the

expense of traveling to New Orleans for a mental evaluation with Dr. Thompson. Accordingly,

the Court will require Defendant to reimburse Plaintiff all reasonable travel expenses incurred

with respect to any additional mental examination by Dr. Manguno-Mire in accordance with this

Order. See Booth v. Mohave Transp. Ins. Co., No. 13-6746, 2014 WL 3881203, at *5 (E.D. La.

Aug. 6, 2014) (“Rule 35(a) examinations, like all other forms of discovery, are subject to the

general provision of Rule 26(c) that the court may make any order which justice requires to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense.”).
           Based on the foregoing,

           IT IS ORDERED that Defendant’s Motion to Compel Rule 35 Examination of Plaintiff.

(R. Doc. 24) is GRANTED IN PART and DENIED IN PART. Plaintiff shall submit to a

developmental history/interview with Dr. Gina Manguno-Mire for the purpose of interpreting the

MMPI-2 already administered by Dr. John Thompson. This mental examination shall be limited

to a clinical psychological interview including a personal and social history, educational and

work history, medical history (including psychiatric history) and shall not exceed 1 hour. The

examination shall take place at Tulane University, School of Medicine, Department of Psychiatry

& Behavioral Sciences, 1440 Canal Street, Suite 100, New Orleans, Louisiana, 70112-2715, or

as otherwise agreed upon by the parties. The examination shall take place prior to Plaintiff’s

deposition on a date and time agreed upon by the parties.2 Defendant shall reimburse

Plaintiff all reasonable travel expenses incurred with respect to this examination.

           Signed in Baton Rouge, Louisiana, on November 21, 2019.



                                                       S
                                                       RICHARD L. BOURGEOIS, JR.
                                                       UNITED STATES MAGISTRATE JUDGE




2
    The Court has set the deadline to complete Plaintiff’s deposition on December 31, 2019 by separate order.
